Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending. 1-19 have been examined. Claims 1-19 have been rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-19 are rejected under 35 USC 112(b).

Claim 6 recites limitations:
resolve conflicts between the well model file and the well update file at each respective time and each respective position in accordance with a conflict rule, wherein the conflict rule comprises the following options:
preserve well model file data in the event of a conflict with well update file data at each respective time and each respective position; or
replace well model file data with well update file data in the event of a conflict at each respective time and each respective position, and 
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position.
These limitations render the claim indefinite because it is not clear how these options should be combined with respect to the “or” and “and.” Should it be (1st option or 2nd option) and 3rd option, or a combination of 1st option or (2nd option and 3rd option)? To examine the claim the Examiner interprets these limitations as either option “preserver well model file ...” or option “replace well model file ...” can be specified to resolve conflict. If neither one is specified, a default conflict rule should be used.

Claim 13 recited analogous limitations and is rejected for the same reasons.

Claims 7-12 and 14-19 inherit the defects of claims 6 and 13, respectively and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim interpretation: Claims 10-12 and 17-18 comprise terms  “optionally specifying” and “optionally selecting” in their limitations, the word “optionally” is interpreted as any limitation indicated by the “optionally” can or cannot be in the claims, so these limitations will not be addressed in these claims’ rejections.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tayeb et al. (Genuine Software Utility to Accelerate Dynamic Models Update, April 2017), provided by the Applicant in an IDS, in view of Ozgen (US 2007/0016389) and Wald et al. (US 2006/0224638).

As per claim 1, Tayeb teaches a computer-based method for updating a reservoir simulation model concerning a well, the reservoir simulation model being hosted on an information technology system having at least one processor and a memory, the method comprising:
accessing at least one database comprised of at least one well update file, each well update file comprising well update data to be added to a corresponding well model file of the reservoir simulation model (p. 3 ¶ 4, p. 4 ¶ 2-3; Tayeb teaches accessing a database containing historical data for wells, extracting data to update to corresponding well models; the historical data for wells correspond to well update file), the well update files comprising:
a rate update file comprising updated data describing time-indexed and position-indexed production rates from the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising oil production rate to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
a pressure update file comprising updated data describing time-indexed and position-indexed pressures measured during operation of the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising pressure to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
updating the well model files over a prescribed update period using a software module executing on the processor which configures the processor (p. 4 ¶ 2-3, p. 9 ¶ 1; Tayeb teaches using software to perform preparation of update files and automatically updating over an update period; this teaching reads onto this limitation) to:
parametrically vary the time over the prescribed update period and the position for each well model file and its corresponding well update file (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching inherently means each of these parameters is vary in time over prescribed period and position of each well model file for update);
compare the well model file and the well update file at each respective time and each respective position (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching inherently means new data to be updated into a corresponding well model file has to be compared with the corresponding well model file according to position and time period for updating);
insert well update file data in the well model file at each respective time and each respective position in which the well model file lacks data (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching means well update file data are inserted into the well model file at each respective time and each respective position in which the well model file lacks data);
Tayeb does not teach:
a completion update file comprising updated data describing a time-indexed and position-indexed degree of completion for the well; 
resolve conflicts between the well model file and the well update file at any given time and respective position in accordance with a conflict rule executing on the information technology system, wherein the conflict rule: 
preserves well model file data in the event of a conflict with well update file data; and
replaces well model file data with well update file data in the event of no conflict at any given time and respective position. 
However, Ozgen teaches:
a completion update file comprising updated data describing a time-indexed and position-indexed degree of completion for the well (¶ 0101, 0108-0110; Ozgen teaches checking completion data and modifying time-dependent completion data based on location with data having been imported into a database; this teaching indicates a completion update file comprising updated data as recited in the limitation); and
Tayeb and Ozgen are analogous art because they are in the same field of history matching of reservoir simulation model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb and Ozgen to insert well update file data in the well model file at each respective time and each respective position in which the well model file lacks data, including completion update file. One of ordinary skill in the art would have been motivated to make such a combination because Ozgen’s teachings would have improved and accelerated the history matching of a well bore and/or reservoir simulation model (Ozgen, Abstract).
Tayeb and Ozgen do not teach:

resolve conflicts between the well model file and the well update file at any given time and respective position in accordance with a conflict rule executing on the information technology system, wherein the conflict rule:
preserve well model file data in the event of a conflict with well update file data; and
replace well model file data with well update file data in the event of no conflict at each respective time and each respective position.
However, Wald teaches:
resolve conflicts between a file and an update file, wherein the conflict rule (¶ 0005, 0010, 0079; Wald teaches resolving conflicts between data of a file to be updated and data of an update file) comprises the following options:
preserve model file data in the event of a conflict with update file data (¶ 0078-0079; Wald teaches if there is a conflict between records in the target datastore, corresponding to model file data, and the staging data area, corresponding to update file data, conflicted records in the staging area are deleted; records in the staging area being deleted means no data update to the target datastore when there is a conflict); and
replace model file data with update file data in the event of no conflict (¶ 0078-0079; Wald teaches updating existing data with new data in matching records; however, if there is a conflict between records in the target datastore, corresponding to model file data, and the staging data area, corresponding to update file data, conflicted records in the staging area are deleted; these teachings mean if there is no conflict, replace existing data with new data).
Tayeb, Ozgen, and Wald are analogous art because they are in the same field of history matching of data files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, and Wald to preserve well model file data in the event of a conflict with well update file data and replace well model file data with well update file data in the event of no conflict at each respective time and each respective position. One of ordinary skill in the art would have been motivated to make such a combination because Wald’s teachings would have helped report and fix problems in referential integrity through the use of a plurality of rules (Wald, ¶ 0010).

As per claim 2, Tayeb and Ozgen in combination teach the method as in claim 1, wherein comprises a default well model file selection rule mandating an update of all three well model files (as discussed in claim 1 above, Tayeb and Ozgen in combination teach updating all three well model files, comprising rate, pressure, and completion files; Tayeb teaches automatically updating well model files, see p. 4 ¶ 3-5, p. 5 Fig. 6, as discussed in claim 1; hence, the combination of Tayeb and Ozgen should read on this limitation as a default selection rule mandating an update). 
Wald further teaches:
at least one conflict rule executing on the information technology system (¶ 0005, 0010, 0079; Wald teaches resolving conflicts between data of a file to be updated and data of an update file). 
Tayeb, Ozgen, and Wald are analogous art because they are in the same field of history matching of reservoir simulation model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, and Wald to generate at least one conflict rule executing on the information technology system comprising a default well model file selection rule mandating an update of all three well model files. One of ordinary skill in the art would have been motivated to make such a combination because Wald’s teachings would have provided a method to merge incoming data with existing data using match attributes defining a plurality of rules for matching (Wald, ¶ 0010).

As per claim 3, Tayeb, Ozgen, and Wald in combination teach the method as in claim 2, Tayeb further teaches wherein the default update period selection rule applicable to rate model files dictates a default update period beginning at a time corresponding to a most recent rate event and ending at a time at which the well update data was obtained, and wherein the default update period selection rule applicable pressure model files dictates an update period beginning at commencement of well production and ending at the time at which the well update data was obtained (p. 6 ¶ 1-2, Fig. 7, p. 7 Fig. 8, p. 8 Fig. 9; in these paragraphs and figures, Tayeb teaches merging newly obtained data for a new period with existing data; the new period with a beginning and ending time of newly obtained data corresponds to a default update period beginning at a time corresponding to a most recent rate event and ending at a time at which the well update data was obtained for rate model files and pressure model files as recited in these limitations; hence, the merging of these rate and pressure model files during this period reads onto these limitations).
Tayeb does not teach:
the default update period selection rule applicable to completion model files.
However, Ozgen teaches:
the default update period selection rule applicable to completion model files (¶ 0101, 0108-0110; Ozgen teaches checking completion data and automatically modifying time-dependent completion data based on location with data having been imported into a database; this teaching indicates that the completion model files for simulation model for an update period get updated automatically by default).
Tayeb, Ozgen, and Wald are analogous art because they are in the same field of history matching of data files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, and Wald to have a default update period for the well model file at each respective time and each respective position in which the well model file lacks data, including completion update model files. One of ordinary skill in the art would have been motivated to make such a combination because Ozgen’s teachings would have improved and accelerated the history matching of a well bore and/or reservoir simulation model (Ozgen, Abstract).

As per claim 5, Tayeb, Ozgen, and Wald in combination teach the method as in claim 1, Tayeb further teaches wherein the step of selecting a petroleum field to be updated further comprises selecting a limited data access mode that reduces method execution time by limiting the fields accessed to only the selected field (p. 9 ¶ 1; Tayeb teaches user friendly interface allowing input to specify field for update and also update period to limit data access mode that reduces method execution time by limiting the fields accessed to only the selected field).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tayeb et al. in view of Ozgen and Wald et al. as applied to claim 2 above, and further in view of Zurita et al. (US 2017/0067325).

As per claim 4, Tayeb, Ozgen, and Wald in combination teach the method as in claim 2, 
Tayeb, Ozgen, and Wald do not teach:
wherein the default conflict rule dictates replacing well model file data with well update file data in the event of a conflict at each respective time and each respective position.
However, Zurita teaches:
wherein the default conflict rule dictates replacing well model file data with well update file data in the event of a conflict at each respective time and each respective position (¶ 0044-0051; Zurita teaches updating time-stamp model files of a well; this teaching indicates update at each respective time and respective position; Zurita further teaches that the process of updating includes a validation process of determining if an update is called for by performing if variables change beyond a predetermined threshold; if this validation condition occurs, meaning a conflict happens, the data are replaced; this validation process is interpreted as conflict rule implements a conflict rule governing the resolution of conflicts between the well model file and the well update file; this validation process is considered a default conflict rule because it performs without any need to select it as an option).
Tayeb, Ozgen, Wald, and Zurita are analogous art because they are in the same field of history matching of data files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, Wald, and Zurita. One of ordinary skill in the art would have been motivated to make such a combination because Zurita’s teachings would have helped determine if a model is within a predetermined tolerance to decide to update the model or not (Zurita, ¶ 0008).

Claims 6-9, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tayeb et al. in view of Ozgen, Wald et al., and Zurita et al. (US 2017/0067325).

As per claim 6, Tayeb teaches a computer-based method for rapidly updating a history matched reservoir simulation model selected from among a plurality of history matched reservoir simulation models hosted on an information technology system having at least one processor and a memory, the method comprising:
selecting a reservoir simulation model to be updated from at least one reservoir simulation model hosted on the information technology system, each reservoir simulation model (p. 1 ¶ 6, p. 3 ¶ 4, p. 4 ¶ 2-3; Tayeb teaches updating reservoir simulation models on a computer; this teaching indicates selections of a reservoir simulation model to be updated as recited in this limitation) comprising:
at least one field model, wherein each field model comprises at least one reservoir model, and further wherein each reservoir model comprises at least one well model, wherein each well model comprises the following well model files (p. 3 ¶ 3-4, p. 4 ¶ 2-3; Tayeb teaches newly collected field data used for updating reservoir models comprising of at least one well):
a rate model file comprising historical data describing time-indexed and position-indexed production rates from the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising oil production rate to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
a pressure model file comprising historical data describing time-indexed and position-indexed pressures measured during operation of the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising pressure to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
selecting a field model to be updated for the selected reservoir simulation model (p. 3 ¶ 3-4, p. 4 ¶ 2-3; Tayeb teaches newly collected field data used for updating reservoir models; this teaching indicates selection of a field model to be updated);
selecting a reservoir model to be updated for the selected reservoir simulation model (p. 1 ¶ 6, p. 3 ¶ 4, p. 4 ¶ 2-3; Tayeb teaches updating reservoir simulation models on a computer; this teaching indicates selections of a reservoir simulation model to be updated as recited in this limitation);
selecting at least one well model to be updated for the selected reservoir simulation model (p. 3 ¶ 3-4, p. 4 ¶ 2-3; Tayeb teaches newly collected well data used for updating a wells’ models; this teaching indicates selection of a well model for update); 
selecting at least one well model file to be updated for the at least one selected well model (p. 4 ¶ 2-3, p. 9 ¶ 1; Tayeb teaches using software to perform preparation of update files for wells and automatically updating new well data to existing data; this teaching reads onto this limitation),
wherein a non-selection implements a default well model file selection rule governing the selection of the respective well model files that are to be updated (p. 4 last paragraph, p. 5 Fig. 6, p. 9 ¶ 1; Tayeb teaches user selecting existing and new data and updating data automatically according to algorithm as illustrated in Fig. 6, see p. 4 last paragraph, p. 5 Fig. 6, and a procedure to input field, reservoir, and update period for the software to perform updating according to input; this teaching means that in case of non-selection meaning no input from a user, a default well model file selection rule according to Fig. 6 governs the selection as recited in this limitation); 
selecting an update period over which the selected well model files are to be updated, wherein a non-selection implements a default update period selection rule governing the update period over which the respective well model files are updated (p. 4 ¶ 2-3, p. 9 ¶ 1; Tayeb teaches using software to perform preparation of update files for wells and automatically updating over an update period according to input for update period; this teaching reads onto this limitation);
accessing at least one database comprised of at least one well update file, each well update file comprising well update data to be added to a corresponding well model file of the selected reservoir simulation model (p. 3 ¶ 4, p. 4 ¶ 2-3; Tayeb teaches accessing a database containing historical data for wells, extracting data to update to corresponding well models; the historical data for wells correspond to well update file), the well update files comprising:
a rate update file comprising updated data describing time-indexed and position-indexed production rates from the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising oil production rate to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
a pressure update file comprising updated data describing time-indexed and position-indexed pressures measured during operation of the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising pressure to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
updating the selected well model files over the selected update period using a software module configured to (p. 4 ¶ 2-3, p. 9 ¶ 1; Tayeb teaches using software to perform preparation of update files and automatically updating over an update period; this teaching reads onto this limitation):
parametrically vary the time over the selected update period and the position for each selected well model file and its corresponding well update file (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching inherently means each of these parameters is vary in time over prescribed period and position of each well model file for update);
compare the well model file and the well update file at each respective time and each respective position (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching inherently means new data to be updated into a corresponding well model file has to be compared with the corresponding well model file according to position and time period for updating);
insert well update file data in the well model file at each respective time and each respective position wherein the well model file lacks data (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching means well update file data are inserted into the well model file at each respective time and each respective position in which the well model file lacks data); and
Tayeb does not teach:
a completion model file comprising historical data describing a time-indexed and position-indexed degree of completion for the well;
a completion update file comprising updated data describing a time-indexed and position-indexed degree of completion for the well; and 
resolve conflicts between the well model file and the well update file at each respective time and each respective position in accordance with a conflict rule, wherein the conflict rule comprises the following options:
preserve well model file data in the event of a conflict with well update file data at each respective time and each respective position; or
replace well model file data with well update file data in the event of a conflict at each respective time and each respective position, and 
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position.
However, Ozgen teaches:
a completion model file comprising historical data describing a time-indexed and position-indexed degree of completion for the well (¶ 0101, 0108-0110; Ozgen teaches checking completion data and modifying time-dependent completion data based on location with data having been imported into a database; this teaching indicates a completion model file comprising historical data as recited in the limitation); and
a completion update file comprising updated data describing a time-indexed and position-indexed degree of completion for the well (¶ 0101, 0108-0110; Ozgen teaches checking completion data and modifying time-dependent completion data based on location with data having been imported into a database; this teaching indicates a completion update file comprising a completion update data file as recited in the limitation).
Tayeb and Ozgen are analogous art because they are in the same field of history matching of reservoir simulation model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb and Ozgen. One of ordinary skill in the art would have been motivated to make such a combination because Ozgen’s teachings would have improved and accelerated the history matching of a well bore and/or reservoir simulation model (Ozgen, Abstract).
	Tayeb and Ozgen do not teach:

resolve conflicts between the well model file and the well update file at each respective time and each respective position in accordance with a conflict rule, wherein the conflict rule comprises the following options:
preserve well model file data in the event of a conflict with well update file data at each respective time and each respective position; or
replace well model file data with well update file data in the event of a conflict at each respective time and each respective position, and 
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position.
However, Wald teaches:
resolve conflicts between a file and an update file, wherein the conflict rule (¶ 0005, 0010, 0079; Wald teaches resolving conflicts between data of a file to be updated and data of an update file) comprises the following options:
preserve model file data in the event of a conflict with update file data at each respective time and each respective position (¶ 0078-0079; Wald teaches if there is a conflict between records in the target datastore, corresponding to model file data, and the staging data area, corresponding to update file data, conflicted records in the staging area are deleted; records in the staging area being deleted means no data update to the target datastore); or

Tayeb, Ozgen, and Wald are analogous art because they are in the same field of history matching of data files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, and Wald. One of ordinary skill in the art would have been motivated to make such a combination because Wald’s teachings would have helped report and fix problems in referential integrity through the use of a plurality of rules (Wald, ¶ 0010).
Tayeb, Ozgen, and Wald do not teach:
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position.
However, Zurita teaches:
 a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position (¶ 0044-0051; Zurita teaches updating time-stamp model files of a well; this teaching indicates update at each respective time and respective position; Zurita further teaches that the process of updating includes a validation process of determining if an update is called for by performing if variables change beyond a predetermined threshold; this validation process is interpreted as conflict rule implements a conflict rule governing the resolution of conflicts between the well model file and the well update file; this validation process is considered a default conflict rule because it performs without any need to select it as an option).
Tayeb, Ozgen, Wald, and Zurita are analogous art because they are in the same field of history matching of data files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, Wald, and Zurita. One of ordinary skill in the art would have been motivated to make such a combination because Zurita’s teachings would have helped determine if a model is within a predetermined tolerance to decide to update the model or not (Zurita, ¶ 0008).

As per claim 7, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 8, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 9, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 11, Tayeb, Ozgen, Wald, and Zurita in combination teach the method as in claim 6, Tayeb further teaches comprising optionally specifying an output prefix for updated well model files, wherein a non-specification implements a default output prefix rule governing the specification of an output prefix to be applied to respective filenames of the respective updated well model files. (p. 6 Fig. 7; in this figure Tayeb teaches output data files with specific output file names’ prefixes)

As per claim 12, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons. 

As per claim 13, Tayeb teaches  a computer-based system for rapidly updating a history matched reservoir simulation model selected from among a plurality of history matched reservoir simulation models hosted on an information technology system, the system comprising:
at least one processor connected to at least one memory (p. 4 ¶ 2; Tayeb teaches using software HMUS to perform update method as described in the article; using software means a computer comprising at least one processor connected to at least one memory);
at least one reservoir simulation model update process running on the at least one processor (p. 2 Fig. 2, p. 4 ¶ 2),
wherein the reservoir simulation model update process is configured to receive user selections and specifications from at least one user interface process running on the at least one processor, and wherein the reservoir simulation model update process is configured to apply the user selections and specifications, as well as default rules in the absence of a user selection or specification, to perform an update operation on a selected reservoir simulation model, and wherein the user interface process is configured to (p. 6 ¶ 1-2, Fig. 7, p. 9 ¶ 1; Tayeb teaches a graphical user interface prompting a user to select and provide inputs):
prompt and receive a user selection of a reservoir simulation model to be updated from at least one reservoir simulation model hosted on the information technology system, each reservoir simulation model (p. 6 ¶ 1-2, Fig. 7, p. 9 ¶ 1; Tayeb teaches a graphical user interface prompting a user to provide inputs to select a reservoir simulation model) comprising:
at least one field model, wherein each field model comprises at least one reservoir model, and further wherein each reservoir model comprises at least one well model, wherein each well model (p. 6 ¶ 1-2, Fig. 7, p. 9 ¶ 1; Tayeb teaches a graphical user interface prompting a user to provide inputs to select a field, comprising a reservoir simulation model) comprises the following well model files:
a rate model file comprising historical data describing time-indexed and position-indexed production rates from the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising oil production rate to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively); and
a pressure model file comprising historical data describing time- indexed and position-indexed pressures measured during operation of the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising pressure to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
prompt and receive a user selection of a field model to be updated for the selected reservoir simulation model (p. 6 ¶ 1-2, Fig. 7, p. 9 ¶ 1; Tayeb teaches a graphical user interface prompting a user to provide inputs to select a field, comprising a reservoir simulation model);
prompt and receive a user selection of a reservoir model to be updated for the selected reservoir simulation mode (p. 6 ¶ 1-2, Fig. 7, p. 9 ¶ 1; Tayeb teaches a graphical user interface prompting a user to provide inputs to select a reservoir simulation model)l;
prompt and receive a user selection of at least one well model to be updated for the selected reservoir simulation model (p. 6 ¶ 1-2; Tayeb teaches the update software providing a list of wells for a user to be able to take care of comprising selecting files to update simulation model; this teaching inherently indicates that a user selects a well to be updated with user selected model files);
prompt and receive a user selection of at least one well model file to be updated for the at least one selected well model (p. 6 ¶ 1-2; Tayeb teaches the update software providing a list of wells for a user to be able to take care of comprising selecting files to update simulation model), wherein a non-selection implements a default well model file selection rule governing the selection of the respective well model files that are to be updated (p. 4 last paragraph, p. 5 Fig. 6, p. 9 ¶ 1; Tayeb teaches user selecting existing and new data and updating data automatically according to algorithm as illustrated in Fig. 6, see p. 4 last paragraph, p. 5 Fig. 6, and a procedure to input field, reservoir, and update period for the software to perform updating according to input; this teaching means that in case of non-selection meaning no input from a user, a default well model file selection rule according to Fig. 6 governs the selection as recited in this limitation);
prompt and receive a user selection of an update period over which the selected well model files are to be updated (p. 9 ¶ 1; Tayeb teaches a user interface allowing a user to input update period for model files), wherein a non-selection implements a default update period selection rule governing the update period over which the respective well model files are updated (p. 4 last paragraph, p. 5 Fig. 6, p. 9 ¶ 1; Tayeb teaches user selecting existing and new data and updating data automatically according to algorithm as illustrated in Fig. 6, see p. 4 last paragraph, p. 5 Fig. 6, and a procedure to input field, reservoir, and update period for the software to perform updating according to input; this teaching means that in case of non-selection meaning no input from a user, a default update period for model file selection rule according to Fig. 6 governs the selection as recited in this limitation);
at least one database hosted on the information technology system and accessible by the reservoir simulation model update process, the database comprised of at least one well update file, each well update file comprising well update data to be added to a corresponding well model file of the selected reservoir simulation model (p. 3 ¶ 4, p. 4 ¶ 2-3; Tayeb teaches accessing a database containing historical data for wells, extracting data to update to corresponding well models; the historical data for wells correspond to well update files), the well update files comprising:
a rate update file comprising updated data describing time-indexed and position-indexed production rates from the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising oil production rate to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively); and
a pressure update file comprising updated data describing time-indexed and position-indexed pressures measured during operation of the well (p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches preparing updated files, comprising pressure to its correct and corresponding update period and position corresponding to time-indexed and position indexed, respectively);
the reservoir simulation model update process further configured to perform the update operation on the selected well model files of the selected reservoir simulation model over the selected update period by:
parametrically varying the time over the selected update period and the position for each selected well model file and its corresponding well update file (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching inherently means each of these parameters is vary in time over prescribed period and position of each well model file for update);
comparing the well model file and the well update file at each respective time and each respective position (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching inherently means new data to be updated into a corresponding well model file has to be compared with the corresponding well model file according to position and time period for updating);
inserting well update file data in the well model file at each respective time and each respective position wherein the well model file lacks data (p. 3 ¶ 3-4, p. 4 ¶ 3-5, p. 9 ¶ 1; Tayeb teaches updating data comprising such as pressures, oil, water production rates, etc., corresponding to parameters, into corresponding position and time period of well model files; this teaching means well update file data are inserted into the well model file at each respective time and each respective position in which the well model file lacks data);
Tayeb does not teach:
a completion model file comprising historical data describing a time-indexed and position-indexed degree of completion for the well; 
a completion update file comprising updated data describing a time-indexed and position-indexed degree of completion for the well; 
resolving conflicts between the well model file and the well update file at each respective time and each respective position in accordance with a conflict rule, wherein the conflict rule comprises the following options:
preserving well model file data in the event of a conflict with well update file data at each respective time and each respective position; or
replacing well model file data with well update file data in the event of a conflict at each respective time and each respective position, and
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position.
However, Ozgen teaches:
a completion model file comprising historical data describing a time-indexed and position-indexed degree of completion for the well (¶ 0101, 0108-0110; Ozgen teaches checking completion data and modifying time-dependent completion data based on location with data having been imported into a database; this teaching indicates a completion model file comprising historical data as recited in the limitation); 
a completion update file comprising updated data describing a time-indexed and position-indexed degree of completion for the well (¶ 0101, 0108-0110; Ozgen teaches checking completion data and modifying time-dependent completion data based on location with data having been imported into a database; this teaching indicates a completion update file comprising a completion update data file as recited in the limitation).
Tayeb and Ozgen are analogous art because they are in the same field of history matching of reservoir simulation model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb and Ozgen. One of ordinary skill in the art would have been motivated to make such a combination because Ozgen’s teachings would have improved and accelerated the history matching of a well bore and/or reservoir simulation model (Ozgen, Abstract).
	Tayeb and Ozgen do not teach:
resolving conflicts between the well model file and the well update file at each respective time and each respective position in accordance with a conflict rule, wherein the conflict rule comprises the following options:
preserving well model file data in the event of a conflict with well update file data at each respective time and each respective position; or
replacing well model file data with well update file data in the event of a conflict at each respective time and each respective position, and
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position.
However, Wald teaches:
resolving conflicts between the well model file and the well update file at each respective time and each respective position in accordance with a conflict rule, wherein the conflict rule (¶ 0005, 0010, 0079; Wald teaches resolving conflicts between data of a file to be updated and data of an update file) comprises the following options:
preserving well model file data in the event of a conflict with well update file data at each respective time and each respective position (¶ 0078-0079; Wald teaches if there is a conflict between records in the target datastore, corresponding to model file data, and the staging data area, corresponding to update file data, conflicted records in the staging area are deleted; records in the staging area being deleted means no data update to the target datastore); or

Tayeb, Ozgen, and Wald do not teach:
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position.
However, Zurita teaches:
wherein a non-specification of the conflict rule implements a default conflict rule governing the resolution of conflicts between the well model file and the well update file at each respective time and each respective position (¶ 0044-0051; Zurita teaches updating time-stamp model files of a well; this teaching indicates update at each respective time and respective position; Zurita further teaches that the process of updating includes a validation process of determining if an update is called for by performing if variables change beyond a predetermined threshold; this validation process is interpreted as conflict rule implements a conflict rule governing the resolution of conflicts between the well model file and the well update file; this validation process is considered a default conflict rule because it performs without any need to select it as an option).
Tayeb, Ozgen, Wald, and Zurita are analogous art because they are in the same field of history matching of data files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, Wald, and Zurita. One of ordinary skill in the art would have been motivated to make such a combination because Zurita’s teachings would have helped determine if a model is within a predetermined tolerance to decide to update the model or not (Zurita, ¶ 0008).

As per claim 14, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 11. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tayeb et al. in view of Ozgen, Wald et al., and Zurita et al. as applied to claims 6 and 13 above, and further in view of Wagner et al. (US Pat 6,580,440).

As per claim 10, Tayeb, Ozgen, Wald, and Zurita in combination teach the method as in claim 6, Tayeb, Ozgen, Wald, and Zurita do not teach:
further comprising optionally specifying an output path for updated well model files, and wherein a non-specification implements a default output path rule governing the specification of output paths for writing the updated well model files. 
However,  Wagner teaches:
further comprising optionally specifying an output path for updated well model files, and wherein a non-specification implements a default output path rule governing the specification of output paths for writing the updated well model files (col . 10 lines 25-27; Wagner teaches prompting a user to specify an output file path; otherwise, a default path for output file is used).
Tayeb, Ozgen, Wald, Zurita, and Wagner are analogous art because they are in the same field of data files processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tayeb, Ozgen, Wald, Zurita, and Wagner. One of ordinary skill in the art would have been motivated to make such a combination because Wagner’s teachings would

As per claim 17, these limitations have already been discussed in claim 10. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148